Citation Nr: 1754704	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  15-43 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a shortened right leg. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to a shortened right leg. 

3.  Entitlement to an initial rating in excess of 10 percent prior to April 12, 2017, and in excess of 20 percent thereafter, for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M. 
ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1949 to May 1954, including combat service in the Republic of Korea, and in the United States Navy from January 1968 to June 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington D.C., which granted service connection for degenerative arthritis of the lumbar spine and awarded a 10 percent disability rating, and a December 2014 rating decision by the VA Regional Office (RO) in St. Petersburg, Florida that denied the remaining service connection claims on appeal.   

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of those proceedings is of record.

The Board remanded this case for further development in March 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In its March 2017 remand, the Board indicated that an etiological opinion was required as to the Veteran's bilateral knee conditions.  The April 2017 VA examiner discussed the etiology of the Veteran's right knee on a secondary basis, and addressed the possibility of an in-service onset but did not discuss whether the disability was "otherwise the result of service," to include the Veteran's in-service motor vehicle accident.  Nor did she discuss the etiology of the Veteran's left knee disability.  As such, the file must be returned for an addendum opinion.  Stegall v.  West, 11 Vet App 268 (1998).

Additionally, the Veteran underwent a VA examination to assess his back disability in April 2017.  Notably, the examiner was unable to assess the Veteran's functional limitations following repeated use over time or during flare-ups as there was "no conceptual or empirical basis for making such a determination without directly observing function under these conditions."  This finding is in conflict with the VA Clinician's Guide and a recent decision of the United States Court of Appeals for Veterans Claims.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Accordingly, an addendum opinion appropriately addressing flare-ups and 38 C.F.R. § 4.59 over the course of the appeal period is needed..  Any outstanding VA treatment records should also be associated with the Veteran's file. 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.

2.  Then return the claims file to the April 2017 examiner who conducted the Veteran's knee examination (or another examiner, if unavailable).  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner.  No additional examination is necessary, unless the examiner indicates otherwise.  The examiner is asked to address the following

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee arthritis: 

(1) had its onset during active service or is otherwise the result of service, to include his combat service in Korea and/or his May 1953 motor vehicle accident;
(2) is caused by the Veteran's shortened right leg, to include as a result of an altered gait; or
(3) has been aggravated (permanently worsened beyond the natural progress of the disease) by his shortened right leg, to include as a result of an altered gait.  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee arthritis is causally related to the Veteran's service, to include as result of any injury from his combat service in Korea and/or his May 1953 motor vehicle accident? 

Please provide a complete rationale with consideration to the Veteran's reports.  If you reject the Veteran's reports, please provide a reason for doing so (i.e. contemporaneous clinical findings that are inconsistent with the Veteran's reports of previous injury) and explain such a determination.  Please do not solely rely on an absence of contemporaneous medical treatment to reject the Veteran's reports.  However, you may consider inherent plausibility and inconsistency with current clinical observations.  If you determine that you cannot provide an opinion without resorting to speculation, please explain the inability to provide an opinion, identifying precisely what facts could not be determined.

3.  Then obtain an addendum opinion addressing the current severity of the Veteran's back disability.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner.  No additional examination is necessary, unless the examiner indicates otherwise.  The examiner is asked to address the following:

(a)  Please provide an opinion as to the full range of motion of the Veteran's lumbar spine since August 2006 in (1) active motion, (2) passive motion, (3) in weight-bearing and (4) in nonweight-bearing.  Please specify range of motion measurements in all areas outlined above.  If you cannot provide an opinion without resorting to speculation, please fully explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

(b) Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's lumbar spine due to flare-ups since August 2006, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  Please refer to the 2012, 2014 and 2017 VA examination reports, and the Veteran's 2016 hearing testimony.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

4.  Then readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b).

